
	
		I
		112th CONGRESS
		2d Session
		H. R. 4188
		IN THE HOUSE OF REPRESENTATIVES
		
			March 8, 2012
			Mr. Ross of Florida
			 (for himself, Mrs. Adams, and
			 Mr. Ribble) introduced the following
			 bill; which was referred to the Committee
			 on the Budget, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To reduce the discretionary spending limit for the
		  Department of Defense for fiscal year 2013 by an amount equal to the amount
		  obligated by the Department in fiscal year 2012 to provide recreational
		  facilities to Guantanamo detainees.
	
	
		1.Short titleThis Act may be cited as the
			 None of Our Funds in the Interest or for the Exercise or
			 Leisure of Detainees Act or the NO
			 FIELD Act.
		2.Sense of Congress
			 regarding use of funds for recreational facilities for Guantanamo
			 detaineesIt is the sense of
			 the Congress that the Department of Defense should not use taxpayer funds to
			 provide recreational facilities for individuals detained at United States Naval
			 Station, Guantanamo Bay, Cuba.
		3.Reduction of DOD
			 discretionary spending limit for fiscal year 2013The discretionary spending limit for the
			 security category for fiscal year 2013 in section 251(c)(2)(A) of the Balanced
			 Budget and Emergency Deficit Control Act of 1985 (as revised pursuant to
			 section 251A(2) of such Act) is reduced by $750,000.
		4.Use of savings
			 for deficit reductionAny
			 savings to the Federal Government resulting from section 3 shall be retained in
			 the Treasury for purposes of deficit reduction.
		
